Exhibit 10.11(f)

THE MANITOWOC COMPANY, INC.

 

NON-QUALIFIED STOCK OPTION AGREEMENT WITH VESTING PROVISIONS

(Employee)

 

THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”), dated <award_date>
(the “Grant Date”), is granted by THE MANITOWOC COMPANY, INC. (the “Company”) to
<first_name> <middle_name> <last_name> (the “Optionee”) pursuant to the
Company’s 2013 Omnibus Incentive Plan (the “Plan”).

WHEREAS, the Company believes it to be in the best interests of the Company, its
subsidiaries and its shareholders for its officers and other key employees,
consultants, or advisors to obtain or increase their stock ownership interest in
the Company so that they will have a greater incentive to work for and manage
the Company’s affairs in such a way that its shares may become more valuable;
and

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has authorized the conditional future grant of shares of the
Common Stock of the Company (“Stock”) to the Optionee, subject to the conditions
provided herein; and

WHEREAS, the Optionee is employed by the Company or one of its Affiliates as an
officer or other key employee and has been selected by the Committee to receive
an option.

NOW, THEREFORE, in consideration of the premises and of the services to be
performed by the Optionee, the Company and the Optionee hereby agree as follows:

1.Option Grant.  Subject to the terms of this Agreement and the Plan and
contingent upon Optionee having execute an Agreement on Confidentiality, Trade
Secrets, Assignment of Intellectual Property and Non-Solicitation between the
Optionee and the Company, the Company grants to the Optionee an option to
purchase a total of <shares_awarded> shares of Common Stock of the Company at a
price of <award_price> per share (100% of the Fair Market Value of the shares on
the date of grant).  This option is not intended to qualify as an “incentive
stock option” within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended.  Capitalized terms used and not defined in this Agreement
shall have the meanings given in the Plan.

2.Vesting And Exercise.  Subject to the termination provisions set forth in the
Plan, provided that the Optionee is an employee of the Company or any of its
Affiliates on the vesting date, the option will vest and become exercisable in
accordance with the following schedule:

 

[INSERT VESTING SCHEDULE]

If the Optionee takes an unpaid leave of absence, then the Committee may defer
the dates on which the Optionee may first purchase the option shares to take
into account such leave of absence.

3.Termination Of Employment Or Service.  Upon any termination of employment or
service, the Optionee’s right to exercise this option and the termination of
this option shall be determined as provided in the Plan; provided that this
option will in any event terminate no later than ten (10) years from the Grant
Date.  The Company disclaims any obligation to provide notice

 

 

--------------------------------------------------------------------------------

 

to any person who has the right to exercise this option of circumstances
triggering termination of this option.

4.Exercise Procedures.  

(a)The Optionee may exercise this option in whole or in part only with respect
to any shares for which the right to exercise shall have accrued pursuant to
paragraph 2 and only so long as this option has not terminated as set forth in
paragraph 3 and the Plan.

(b)This option may be exercised by delivering a written notice of option
exercise to the Company’s Human Resources Department at Milwaukee, Wisconsin (or
its delegate), accompanied by payment of the purchase price and such additional
amount (if any) determined by the Human Resources Department as necessary to
satisfy the Company’s tax withholding obligations, and such other documents or
representations as the Company may reasonably request to comply with securities,
tax or other laws then applicable to the exercise of the option.  Delivery may
be made in person, by nationally-recognized delivery service that guarantees
overnight delivery, or by facsimile. A notice of option exercise that is
received by the Human Resources Department after 11:59 P.M. (Central Time) on
the date of the option’s termination (as provided in paragraph 3 and the Plan)
shall be null and void.

(c)No Option Shares shall be issued until full payment of the purchase price
therefor has been made.  The Optionee may pay the purchase price in one or more
of the following forms:

(i)a check payable to the order of the Company for the purchase price of the
shares being purchased; or

(ii) delivery of shares of Common Stock (including by attestation) that the
Optionee has owned for at least six (6) months and that have a Fair Market Value
(determined on the date of delivery) equal to the purchase price of the shares
being purchased; or

(iii) delivery (including by facsimile) to the Human Resources Department of the
Company at Milwaukee, Wisconsin, of an executed irrevocable option exercise form
together with irrevocable instructions, in a form acceptable to the Company, to
a broker-dealer to sell or margin a sufficient portion of the shares of Common
Stock issuable upon exercise of this option and deliver the sale or margin loan
proceeds directly to the Company to pay for the exercise price.

(d)To the extent that the exercise of the Option results in income to the
Optionee for foreign, federal, state or local income tax purposes, the Optionee
or the Optionee’s heir(s) shall deliver to the Company at the time of such
exercise such amount of money as the Company may require to meet its withholding
obligation under applicable tax laws or regulations, and, if the Optionee or the
Optionee’s heir(s) fail(s) to do so, the Company is authorized to withhold from
any cash remuneration then or thereafter payable to the Optionee or the
Optionee’s heir(s) any tax required to be withheld by reason of such resulting
compensation income; provided that, in lieu of such delivery or withholding, any
withholding obligation of the Company may be satisfied by withholding shares of
Stock

 

 

--------------------------------------------------------------------------------

 

subject to this Agreement (provided that shares of Stock may be withheld only to
the extent that such withholding will not result in adverse accounting treatment
for the Company).

5.Transferability; Death.

(a)Except as provided in paragraph 5(c), or as the Committee otherwise provides,
the Optionee may not transfer this option other than by will or the laws of
descent and distribution and only the Optionee may exercise this option during
his or her lifetime.  However, if the Committee determines that the Optionee is
unable to exercise this option as a result of incapacity or Disability, then the
Committee may permit the Optionee’s guardian or an individual who has obtained
an appropriate power of attorney to exercise this option on behalf of the
Optionee.  In such an event, neither the Committee nor the Company will be
liable for any losses resulting from such exercise or from the disposition of
shares acquired upon such exercise.

(b)If the Optionee dies while this option is outstanding, then the Optionee’s
estate or the person to whom this option passes by will or the laws of descent
and distribution may exercise this option in the manner described in paragraph
4, but only within the period described in paragraph 3.

(c)The Optionee may transfer this option to the extent expressly permitted in
the Plan.

(d)Following any transfer (whether voluntarily or pursuant to will or the law of
descent and distribution) under this paragraph 5, this option shall continue to
be subject to the same terms and conditions as were applicable immediately prior
to such transfer, provided that for purposes of this Agreement, the term
“Optionee” as used in paragraphs 4, 6, 7 and 8 and any restrictions or
obligations in the Plan applicable to optionholders, shall be deemed to refer or
apply to the transferee.

6.Registration; Transfer Restrictions.  If the Company is advised by its counsel
that shares deliverable upon exercise of this option are required to be
registered under the Securities Act of 1933, as amended (“Act”), or any
applicable state or foreign securities laws, or that delivery of the shares must
be accompanied or preceded by a prospectus meeting the requirements of that Act
or such state or foreign securities laws, then the Company will use its best
efforts to effect the registration or provide the prospectus within a reasonable
time following the Company’s (or its delegate’s) receipt of written notice of
option exercise relating to this option, but delivery of shares by the Company
may be deferred until the registration is effected or the prospectus is
available.  The Optionee shall have no interest in shares covered by this option
until certificates for the shares are issued.  Upon and after such issuance, the
Shares may not be sold or offered for sale except pursuant to an effective
registration statement under the Act or in a transaction, which in the opinion
of counsel for the Company, is exempt from the registration provisions of the
Act.

7.Interpretation.  As a condition of the granting of this Option, the Optionee
agrees for himself or herself and his or her legal representatives, that any
dispute or disagreement which may arise under or as a result of or pursuant to
this Agreement shall be determined by the Committee in its sole discretion, and
any interpretation by the Committee of the terms of this Agreement shall be
final, binding and conclusive.

 

 

--------------------------------------------------------------------------------

 

8.Successors And Assigns.  This Agreement shall be binding upon, and inure to
the benefit of, the Company its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business.  This Agreement
shall be binding upon, and inure to the benefit of the Optionee, the Optionee’s
legal representatives and heirs.  This Agreement may not be assigned by the
Optionee, and any attempted assignment shall be null and void and of no legal
effect.

9.Amendment Or Modification.  Except as otherwise provided herein, no term or
provision of this Agreement may be modified or amended except as provided in
Section 15 of the Plan.

10.Recoupment Or Claw Back.  The option awarded under this Agreement and any
shares of Common Stock acquired hereunder shall be subject to any applicable
Company policy required to comply with Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act (Pub.L 111-203) or other similar, applicable
and mandatory legal requirement.  

11.Governing Law.  This Agreement shall be governed by the internal laws of the
state of Wisconsin as to all matters, including but not limited to matters of
validity, construction, effect, performance and remedies.  Any legal action or
proceeding with respect to the Plan or this option may only be brought and
determined in a court sitting in the County of Milwaukee, or the Federal
District Court for the Eastern District of Wisconsin sitting in the County of
Milwaukee, in the State of Wisconsin.  The Company may require that the action
or proceeding be determined in a bench trial.

ALL PARTIES ACKNOWLEDGE THAT THIS OPTION IS GRANTED UNDER AND PURSUANT TO THE
PLAN, WHICH SHALL GOVERN ALL RIGHTS, INTERESTS, OBLIGATIONS, AND UNDERTAKINGS OF
BOTH THE COMPANY AND THE OPTIONEE.  IN THE EVENT OF ANY INCONSISTENCY BETWEEN
THE PROVISIONS OF THE PLAN AND THE PROVISIONS OF THIS AGREEMENT, THE PROVISIONS
OF THE PLAN SHALL CONTROL.  

12.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same instrument.

 

(The remainder of this page is intentionally left blank.)




 

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Optionee has executed this Agreement, all as of
the day and date first above written.

THE COMPANY:

 

THE MANITOWOC COMPANY, INC.

(the “Company”)

 

 

 

By:

 

 

 

 

THE OPTIONEE:

 


<first_name> <middle_name> <last_name>

 

 

 